 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   SANDRA CORTEZ,                 ) Case No. EDCV 17-1379-JPR
                                    )
13                    Plaintiff,    )         JUDGMENT
                                    )
14             v.                   )
                                    )
15   NANCY A. BERRYHILL, Acting     )
     Commissioner of Social         )
16   Security,                      )
                                    )
17                    Defendant.    )
                                    )
18
19        For the reasons set forth in the accompanying Memorandum
20   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
21   request for an order reversing the Commissioner’s final decision
22   is DENIED; (2) the Commissioner’s request for an order affirming
23   her final decision is GRANTED; and (3) judgment is entered in the
24   Commissioner’s favor.
25
26   DATED: March 25, 2019          ______________________
                                    JEAN ROSENBLUTH
27                                  U.S. Magistrate Judge
28
